FILED
                           NOT FOR PUBLICATION
                                                                             AUG 4 2022
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


PATRICK W. NELSON; COLETTE                       No.   20-35562
RAPP,
                                                 D.C. No. 3:16-cv-05680-BHS
              Plaintiffs-Appellants,

 v.                                              MEMORANDUM*

NICHOLAS WEBER, Department of
Corrections Officer,

              Defendant-Appellee.


                    Appeal from the United States District Court
                      for the Western District of Washington
                    Benjamin H. Settle, District Judge, Presiding

                      Argued and Submitted October 4, 2021
                               Portland, Oregon

Before: W. FLETCHER, IKUTA, and BRESS, Circuit Judges.

      Plaintiffs Patrick Nelson and Collette Rapp appeal from a grant of summary

judgment to Defendant Nicholas Weber. At the time of the incident at issue,

Weber was employed by the Washington Department of Corrections, but was



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
serving as a Special Deputy of the United States Marshal Service (“USMS”).

Plaintiffs argue that Weber’s use of his vehicle and discharge of his firearm in the

course of apprehending Plaintiffs constituted excessive force in violation of the

Fourth Amendment. The district court held that Weber’s actions are shielded by

qualified immunity. We have jurisdiction under 28 U.S.C. § 1291 and affirm.

      We review de novo a district court’s grant of summary judgment. Brunozzi

v. Cable Commc’ns, Inc., 851 F.3d 990, 995 (9th Cir. 2017).

      At the outset, we note that the parties dispute whether Weber was acting as a

state or federal actor, and therefore whether he had a cause of action under 42

U.S.C. § 1983 (which applies only to state actors) or under Bivens v. Six Unknown

Agents of the Federal Bureau of Narcotics, 403 U.S. 388 (1971). We conclude that

we need not resolve this dispute because, regardless whether Weber was acting

under color of federal law or state law (and, if he was acting under color of federal

law, whether a cause of action for excessive force exists under Bivens, see Egbert

v. Boule, 142 S. Ct. 1793, 1804 (2022)), no reasonable juror could find a

constitutional violation, see Shwarz v. United States, 234 F.3d 428, 434 n.5 (9th

Cir. 2000). We assess the reasonableness of an officer’s use of force “by looking

to the Supreme Court’s guidance on the excessive use of force in Graham v.




                                          2
Connor, 490 U.S. 386 (1989).” Mattos v. Agarano, 661 F.3d 433, 441 (9th Cir.

2011) (en banc).

      Weber’s use of his vehicle to collide with Plaintiffs’ fleeing vehicle to

prevent their escape was objectively reasonable under the totality of the

circumstances. Nelson was suspected of possessing guns stolen from a firearms

store. At the time of the collision, Plaintiffs were actively attempting to flee in

their vehicle.

      Weber’s discharge of his firearm at Nelson after the crash was also

objectively reasonable. Weber knew that Nelson was suspected of stealing guns,

that local police had reported to USMS that a reliable source observed Nelson in

possession of a handgun the day before the shooting, that Nelson had a history of

violent crimes and firearms crimes, and that Nelson was attempting to flee the

scene in the moments preceding the collision. With these considerations in mind,

Weber made a split-second decision to engage Nelson with his firearm. Given the

totality of circumstances, Weber’s belief was objectively reasonable and he is

shielded by qualified immunity with respect to his use of deadly force. See Ting v.

United States, 927 F.2d 1504, 1511 (9th Cir. 1991).




                                           3
      Because no reasonable juror could find a constitutional violation, the district

court did not err in holding that Weber is entitled to qualified immunity. See

Mattos, 661 F.3d at 441.

      AFFIRMED.




                                          4